 THE NEW YORK TIMES COMPANYThe New York Times Company and NewspaperGuild of New York, Local 3 TNG, AFL-CIO.Case 2-CA- 18303November 10, 1982ORDER REMANDING PROCEEDINGFOR FURTHER HEARINGBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn July 22, 1982, a hearing was held before Ad-ministrative Law Judge William A. Gershuny inthe above-entitled proceeding. Prior to the presen-tation of any evidence on the merits of the case,Respondent moved to dismiss the complaint. OnAugust 3, 1982, the Administrative Law Judgeissued the attached "Order Granting Respondent'sMotion To Dismiss" the complaint. Thereafter, theGeneral Counsel filed exceptions and the ChargingParty filed a request for review of the Administra-tive Law Judge's Order. Both the General Counseland the Charging Party moved the Board toremand for a hearing de novo before a different ad-ministrative law judge. Respondent filed a memo-randum in support of the Administrative LawJudge's Order.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.In dismissing the complaint, which alleges a vio-lation of Section 8(a)(5) of the Act, based on Re-spondent's refusal to provide the Union with em-ployees' job evaluation reports, the AdministrativeLaw Judge concluded, inter alia, that, since theUnion had "equal access to the information"sought, "its subsequent demand under Section8(a)(5) lacks the essential element of good faith."To the extent that dismissal of the complaint isgrounded on the alleged availability of the request-ed information from other sources, the Administra-tive Law Judge erred as a matter of law. TheKroger Company, 226 NLRB 512 (1976). The factthat employees may have the information and maybe or are willing to give it to the union does notrelieve an employer of its obligations under Section8(a)(5) of the Act. See Bel-Air Bowl, Inc., 247NLRB 6 (1980). Cf. The Proctor & Gamble Manu-facturing Company, 603 F.2d 1310 (8th Cir. 1979),enfg. 237 NLRB 747 (1978).We also find merit to the General Counsel's andthe Charging Party's requests that this matter beremanded for a hearing de novo before a differentadministrative law judge. Both on the record, andin his Order dismissing the complaint, the Adminis-trative Law Judge impugned the good faith of the265 NLRB No. 45Union and questioned whether the General Coun-sel and the Charging Party were abusing theBoard's processes. We have carefully examined therecord and find no support for the AdministrativeLaw Judge's conclusion that the General Counseland the Charging Party are not pursuing thismatter in good faith. In conducting our hearing, itis the Board's policy not only to avoid actual par-tiality and prejudgment, but also to avoid even theappearance thereof. See Filmation Associates, Inc.,227 NLRB 1721 (1977); The Center for UnitedLabor Action, 209 NLRB 814 (1974). Accordingly,we shall set aside the Administrative Law Judge'sOrder and shall remand this proceeding to theChief Administrative Law Judge for a hearing denovo before a different administrative law judgeduly designated by him, who shall prepare andserve on the parties a decision containing findingsof fact, conclusions of law, and recommendationswith respect to the unfair labor practices alleged inthe complaint herein.ORDERIt is hereby ordered that the Order Granting Re-spondent's Motion To Dismiss is set aside.IT IS FURTHER ORDERED that a hearing de novobe held before a different administrative law judgefor the purpose of receiving evidence on the issuesraised by the allegations of the complaint.IT IS FURTHER ORDERED that, upon conclusionof the hearing, the administrative law judge shallprepare and serve upon the parties a decision con-taining findings of fact, conclusions of law, andrecommendations based on the evidence receivedand that, following service of such decision on theparties, the provisions of Section 102.46 of theBoard's Rules and Regulations, Series 8, as amend-ed, shall be applicable.ORDER GRANTING RESPONDENT'SMOTION TO DISMISSWILLIAM A. GERSHUNY, Administrative Law Judge:Respondent, by oral motion made at the hearing whichcommenced in New York City on July 22, 1982, seeksdismissal of the complaint which alleges a violation ofSection 8(a)(5) based on an alleged refusal by Respond-ent to furnish job evaluation reports of one bargainingunit member which the Union claims are necessary forthe performance of its bargaining responsibility. Dismiss-al is sought on the grounds that, at all relevant times, theUnion had unrestricted access to the reports and that, atthe time of the hearing, it was in actual possession ofthem.The facts relevant to this motion are not in dispute,having been the basis of uncontroverted representationsof counsel at the telephonic pretrial conference of July16, 1982, and at the hearing which commenced on July353 DECISIONS OF NATIONAL LABOR RELATIONS BOARD19, 1982, as to other unrelated, but previously consoli-dated cases); that at all relevant times it has been thepolicy of Respondent to provide its bargaining unit em-ployees, upon request, with personnel file copies of jobevaluation reports for their unrestricted use; that thispolicy was known to employees and the Union; that atno time prior to July 19, 1982, did the Union avail itselfof this existing procedure by requesting the employee toobtain the reports and provide them to the Union for itsuse; that at no time did the Union have reason to believethat the employee would not cooperate in obtaining thereports for use by the Union; that on July 19, 1982, atmy request, the Union did avail itself of this preexistingprocedure by asking the employee to obtain said reportsfor its use; and that on July 20, 1982, 2 days before com-mencement of the hearing in this case, the Union cameinto unrestricted possession of said reports.Nevertheless, the Union-joined by the General Coun-sel-contends that it is entitled to litigate the issue ofwhether Respondent is obligated, under Section 8(a)(5),to furnish the reports in precisely the manner requestedby it; i.e., production directly to the Union by Respond-ent. The fact that it already has the reports, it contends,is wholly irrelevant.I cannot agree and, for reasons set forth below, themotion is granted and the complaint dismissed.It is by now hornbook law that the statutory obliga-tion of an employer, under Section 8(a)(5), to supply aunion with sufficient information to enable it to performits bargaining and grievance-handling functions is pre-mised upon the belief that a union would be unable toperform its duties properly without such information andthat, as a corollary, no such obligation exists where aunion already is in possession of such information orwhere it has equal access to the information. Morris,"The Developing Labor Law," p. 309, et seq. (1971).Here, the Union at all times had access to the reportsand, at the time of the hearing, had them in its posses-sion. This is not a case where an employer, on the court-house steps, so to speak, produces the information un-timely, thus seeking to avoid litigation and the risk of anunfair labor practice finding; it did nothing but assert, inits answer and orally at the pretrial conference that theUnion in fact had access to the information. Nor is this acase where the employee whose evaluation reports werebeing sought was uncooperative, was not a unionmember, or was no longer employed; under those cir-cumstances, an entirely different result might be warrant-ed. Nor is this a case where the Union seeks the evalua-tion reports of a large number of bargaining unit mem-bers, whose total cooperation might be difficult or im-possible to obtain. Rather this is a case no different fromone in which the requested information is available tothe Union in a public library, a published financialreport, or a trade publication; or one in which the Unionhas already obtained the information by lawful or evenunlawful means. Where, as here, the Union is in posses-sion of the information or has reasonable, alternativemeans by which to acquire it, its subsequent demandunder Section 8(a)(5) lacks the essential element of goodfaith.Other reasons compel dismissal here: one, the Charg-ing Party, as evidenced by argument of counsel on July22, 1982, seeks in effect a declaratory ruling (one not au-thorized by Board Rules) which would have precedentialeffect in cases involving other employers with whom theNewspaper Guild has a bargaining relationship; and theother that, under the circumstances of this case, it wouldbe unconscionable to impose additional burdens on an al-ready overburdened process for the resolution of unfairlabor practices and additional costs on the Board and onthe private parties.For these reasons and for reasons stated on the recordat the July 22, 1982 hearing in this case, it is, Orderedand Directed that Respondent's motion to dismiss be,and the same hereby is, granted and the complaint be,and the same hereby is, dismissed.354